Proceeding by Minnie Norton, administratrix of the estate of Mary Norton, deceased, against Claude Harold Norton and others to determine the heirs and distributees of the estate, in which named defendant filed a cross-petition and cross-complaint claiming the entire estate. From an order sustaining two of three general demurrers to the cross-petition and cross-complaint and adjudging that cross-complainant is not an heir to the estate and is not entitled to inherit or receive as heir of said estate any part thereof, said Claude Harold Norton appeals.
AFFIRMED.
Proceeding to determine who are heirs and distributees of the estate of Mary Norton, deceased. From an order sustaining two general demurrers to the cross-petition and cross-complaint of Claude Harold Norton and ordering, adjudging and decreeing that the said Claude Harold Norton is not an heir to the estate aforesaid and is not entitled to inherit or receive as heir of said estate any part thereof, said Claude Harold Norton appeals.